PER CURIAM.
The Full Commission reversed the deputy’s-order on the grounds (1) the record did not contain competent substantial evidence which accords with logic and reason showing that her present need for medical treatment is attributable to the accident here involved and (2) that the claimant was not entitled in this case to bring a new claim for further medical benefits but rather was limited to seeking modification under F.S. Sec. 440.28, F.S.A.
We agree to deny certiorari on the first of these grounds, and therefore do not pass upon the correctness of the second ground stated by the Commission.
ROBERTS, C. J., and TERRELL, O’CONNELL, CALDWELL and HOB-SON (Ret.), JJ., concur.